DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's preliminary amendment filed on 08/05/2020 is acknowledged.
Claims 87-105 are pending. 



3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



4. Claims 87-105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-94 of U.S. Patent No. 10,323,091 (cited on IDS).  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘091 Patent.

Claims 1-51 of the ‘091 patent are directed to the same anti-PD-1 antibody as encoded by the presently claimed polynucleotides, i.e. comprising CDRs of SEQ ID NOS: 1, 2, 7, 4, 5, and 6 (claim 5); VH of SEQ ID NO: 17 (claim 9); VL of SEQ ID NO: 16 (claim 16); heavy chain of SEQ ID NO: 53 (claim 12): and light chain of SEQ ID NO: 19 (claim 18).  A skilled artisan would at once envisage polynucleotides encoding these amino acid sequences in view of the recitation the amino acid sequences themselves.  Furthermore, claims 52-57 of the ‘091 patent are directed to polynucleotides encoding the heavy and light chains of the antibody, and to vectors and host cells comprising the polynucleotides.  Accordingly, instant claims 87-92 are anticipated by claims 1-57 of the ‘091 patent.



Claims 59-94 of the ‘091 patent is directed to a method of treating cancer comprising administering the anti-PD-1 antibody to the subject, thereby anticipating instant claims 96-105.



5. Claims 87-105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,450,373 (cited on IDS).  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by or obvious over the claims of the ‘373 patent.

Claims 1-5, 7-10, 13, 15-17 and 20-21 of the ‘353 patent are directed to the same anti-PD-1 antibody as encoded by the presently claimed polynucleotides, i.e. comprising CDRs of SEQ ID NOS: 1, 2, 7, 4, 5 and 6, VH and VL SEQ ID NOS: 17 and 16, respectively, and heavy and light chains of SEQ ID NOS: 53 and 19, respectively, and claims 24-29 are directed to pharmaceutical compositions comprising the antibodies.  A skilled artisan would at once envisage polynucleotides encoding these amino acid sequences in view of the recitation the amino acid sequences themselves, i.e. instant claims 87-92 are anticipated by the claims of the ‘373 patent.

Instant claims 93-105 would have been obvious to a person of ordinary skill in the art, because methods of increasing T cell activation in a subject to treat cancer by administering anti-PD-1 antibodies were known and practiced in the art before the effective filing date of the claimed invention.



6. Claims 87-105 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 16435175 (cited on IDS), published as US 2020/0024350.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘175 application, which are directed to a method of treating cancer comprising administering a combination of an anti-PD-1 antibody and an anti-CTLA4 antibody, wherein the anti-PD-1 antibody comprises the heavy and light chains of SEQ ID NOS: 91 and 93, which are identical to instant SEQ ID NOS: 53 and 19, respectively (see SCORE).  See claim 65(a) of the ‘175 application, for example. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



7. Conclusion: no claim is allowed.



8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644